Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered March 21, 1997, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence, including the victim’s multiple stab wounds and the testimony of the *421emergency room doctor, clearly established the element of physical injury (see, People v Rojas, 61 NY2d 726).
The court properly exercised its discretion in admitting limited evidence of prior assaults. This evidence was probative of defendant’s motive and intent and provided background events explaining the relationship among defendant, his former girlfriend and her new boyfriend, including defendant’s jealousy and anger (see, People v Williams, 223 AD2d 491, lv denied 87 NY2d 1026, cert denied 519 US 952). The uncharged crimes evidence was also relevant to refute defendant’s justification defense under the circumstances of the case (see, People v Blunt, 162 AD2d 315, lv denied 76 NY2d 938). The probative value of this evidence outweighed its prejudicial effect, which was minimized by the court’s limiting instructions. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.